DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit and a memory unit, in claim 1. 
In par 0021, “The input unit 110 may be a keypad, a touchpad, a scanner, a camera or any other FILED VIA EFS ON JANUARY 13, 2020input device configured to receive the contract document or other inputs from the user.” and in figure 1 (“input unit 110”), is/are interpreted to read on: an input unit, in claim 1.   
In par 0029, “The memory unit 206 may include any data storage medium known in the art including, for example, an IC (integrated circuit) memory chip containing any form of volatile memory like RAM (random-access memory) or non-volatile memory like ROM (read-only memory), a floppy disk, a CD-ROM (compact disk read-only memory), a hard disk drive, a DVD (digital video disc), a flash memory, external subscriber identity module (SIM) card or any other medium for storing non-transitory digital information.” and in figure 2 (“memory unit 206”), is/are interpreted to read on: a memory unit, in claim 1.5 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory L. Maurer (Reg. No. 43,781) on 10 June 2022.
The application has been amended as follows: 
In the claims:
1. 	(Currently Amended) A data processing system for processing a contract document having at least one performance segment, the data processing system comprising:
	an input unit configured to receive the contract document from a user device; 
	a memory unit configured to store a plurality of extraction machine learning models; and
a processor communicably coupled to the input unit and the memory unit, the processor being configured to:
	extract the at least one performance segment from the contract document;
	execute one or more machine learning models that output input of , wherein the one or more machine learning models are trained with a training set comprising  and corresponding types of each of the plurality of predefined standard performance segments, and the one or more machine learning models identify the type of performance segment;
	identify at least one metadata associated with the identified type of performance segment, the at least one metadata being selected from a predefined list of metadata associated with a plurality of types of performance segments; 
	based on the identified type of performance segment associated with the at least one performance segment and the identified at least one metadata associated with the identified type of performance segment, select at least one extraction machine learning model from the plurality of extraction machine learning models; and
	extract at least one metadata value, associated with the identified at least one metadata, from the at least one performance segment with the at least one extraction machine learning model selected from the plurality of extraction machine learning models

2. 	(Canceled)

3. 	(Currently Amended) The data processing system as claimed in claim 1, wherein the processor is further configured to validate the identified type of the at least one performance segment using a machine learning engine based on a list of key terms associated with the plurality of types of performance segments.

4. 	(Previously Presented) The data processing system as claimed in claim 1, wherein the processor is further configured to:
parse the contract document into a plurality of performance segments prior to the extraction of the at least one performance segment from the contract document. 

5. 	(Canceled) 
 
6. 	(Currently Amended) A method for processing a contract document having at least one performance segment, the method comprising:
extracting, by a processor, at least one performance segment from the contract document;
executing, by the processor, one or more machine learning models that output a type of performance segment associated with the extracted at least one performance segment based on an input of the extracted at least one performance segment, wherein the one or more machine learning models are trained with a training set comprising and corresponding types of each of the plurality of predefined standard performance segments, and the one or more machine learning models identify the type of performance segment; 
identifying, by the processor, at least one metadata associated with the identified type of performance segment, the at least one metadata being selected from a predefined list of metadata associated with a plurality of types of performance segments; 
based on the identified type of performance segment associated with the at least one performance segment and the identified at least one metadata associated with the identified type of performance segment, selecting at least one extraction machine learning model from a plurality of extraction machine learning models; and
extracting, by the processor, at least one metadata value, associated with the identified at least one metadata, from the at least one performance segment with the at least one extraction machine learning model selected from [[a]] the plurality of extraction machine learning models

7. 	(Canceled)

8. 	(Currently Amended) The method as claimed in claim 6, further comprising:
validating, by the processor, the identified type of the at least one performance segment using a rule-based engine based on a list of key terms associated with the plurality of types of performance segments. 

9. 	(Previously Presented) The method as claimed in claim 6, further comprising:
parsing, by the processor, the contract document into a plurality of performance segments prior to the extraction of the at least one performance segment from the contract document.

10. 	(Canceled) 

11. 	(Currently Amended) The method as claimed in claim 6, further comprising:
storing, in a memory unit, a table including reference to a plurality of predefined metadata, a plurality of extraction machine learning models associated with each of the predefined metadata, an accuracy associated with each of the plurality of extraction machine learning models, and a corresponding type of performance segment.

12.	(Previously Presented) The method as claimed in claim 11, further comprising: 
selecting, by the processor, the at least one extraction machine learning model based on the table stored in the memory unit.

13.	(Previously Presented) The method as claimed in claim 6, further comprising:
transmitting, by the processor, the extracted at least one performance segment and the at least one metadata value associated with the extracted at least one performance segment to a user device for display.

14. 	(Currently Amended) The data processing system as claimed in claim 1, wherein the memory unit is configured to store a table including reference to a plurality of predefined metadata, a plurality of extraction machine learning models associated with each of the predefined metadata, an accuracy associated with each of the plurality of extraction machine learning models, and a corresponding type of performance segment.

15.	(Previously Presented) The data processing system as claimed in claim 14, wherein the processor is further configured to select the at least one extraction machine learning model based on the table stored in the memory unit.

16.	(Previously Presented) The data processing system as claimed in claim 1, wherein the processor is configured to transmit the extracted at least one performance segment and the at least one metadata value associated with the extracted at least one performance segment to the user device for display.

17.	(Currently Amended)   One or more non-transitory computer-readable media having stored therein computer-executable instructions causing one or more processors, when programmed thereby, to perform operations processing a contract document having at least one performance segment, wherein the operations comprise:
extracting, by a processor, at least one performance segment from the contract document;
executing, by the processor, one or more machine learning models that output a type of performance segment associated with the extracted at least one performance segment based on input of , wherein the one or more machine learning models are trained with a training set comprising  and corresponding types of each of the plurality of predefined standard performance segments, and the one or more machine learning models identify the type of performance segment; 
identifying, by the processor, at least one metadata associated with the identified type of performance segment, the at least one metadata being selected from a predefined list of metadata associated with a plurality of types of performance segments; 
based on the identified type of performance segment associated with the at least one performance segment and the identified at least one metadata associated with the identified type of performance segment, selecting at least one extraction machine learning model from a plurality of extraction machine learning models; and
extracting, by the processor, at least one metadata value, associated with the identified at least one metadata, from the at least one performance segment with the at least one extraction machine learning model selected from [[a]] the plurality of extraction machine learning models


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As amended, the independent claims affirmatively recite activity by machine learning models, i.e., machine learning models are trained with a training set comprising performance segments extracted from the contract document, select one extraction machine learning model from the plurality of extraction machine learning models, and extract at least one metadata value, thus, precluding performance of the actions as mental steps.  Accordingly, the claims are not directed to an abstract idea.  Further, the claims are directed to the practical application of extracting metadata values from contract documents.  Finally, identifying the type of performance segment and selecting an extraction machine learning model based on the type results in less overall computing resources being expended because every model is not executed on every segment. 
Independent claims 1, 6 and 17 are allowable over the closest prior art of record, namely, Castellanos (US 2005/0182736 A1). 
Castellanos (US 2005/0182736 A1) does not disclose, teach or suggest, execute one or more machine learning models that output a type of performance segment associated with the extracted at least one performance segment based on input of the extracted at least one performance segment, wherein the one or more machine learning models are trained with a training set comprising a plurality of predefined standard performance segments and corresponding types of each of the plurality of predefined standard performance segments, and the one or more machine learning models identify the type of performance segment; identify at least one metadata associated with the identified type of performance segment, the at least one metadata being selected from a predefined list of metadata associated with a plurality of types of performance segments; based on the identified type of performance segment associated with the at least one performance segment and the identified at least one metadata associated with the identified type of performance segment, select at least one extraction machine learning model from the plurality of extraction machine learning models; and extract at least one metadata value, associated with the identified at least one metadata, from the at least one performance segment with the at least one extraction machine learning model selected from the plurality of extraction machine learning models, as recited in amended independent claim 1, and similarly as claimed in amended independent claims 6 and 17. 
Claims 3-4, 8-9, 11-13 and 14-16 are allowable because they are dependent on allowable independent claims 1 and 6 above.  
Furthermore, claims 1, 3-4, 6, 8-9, 11-13, 14-16 and 17, are allowable for reasons provided by applicant remarks, dated 24 May 2022, on pages 8-17 and for the reasons stated in the remarks on page 7, in the attached proposed examiner’s amendment attached to the email dated 10 June 2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/           Primary Examiner, Art Unit 2677